Citation Nr: 1743774	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002, and from January 2003 to May 2004.  He has verified Gulf War service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This rating decision granted service connection for PTSD.  

In June 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

In August 2016, the Board remanded this matter for additional development.  The Veteran underwent a VA examination in December 2016.  Subsequently, a July 2017 rating decision recharacterized the service-connected PTSD as other specified depressive disorder (claimed as sleep disturbances,previously rated as post traumatic stress disorder).  For consistency, the Board will refer to the issue on appeal as a psychiatric disorder.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's psychiatric disorder symptoms caused occupational and social impairment with deficiencies in most areas but not total impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for psychiatric disorder have been met from April 15, 2009 forward.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411, 9435 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

No further notice is required regarding the downstream issue of a higher initial rating for psychiatric disorder as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in November 2009 and December 2016. 

Following the remand directives, the agency of original jurisdiction (AOJ) obtained required records and scheduled the Veteran for the December 2016 examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected psychiatric disorder has been rated as 50 percent disabling.  He asserts that a higher rating is warranted.

In pertinent part, under the General Rating Formula for rating Mental Disorders, |a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that a fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as "the DSM-V") was released in 2014. This is applicable in cases pending before the RO on or after August 4, 2014, as here.  While its predecessor, the DSM-IV, utilized a 
Global Assessment of Functioning (GAF) scale, the current DSM discards this measure, and thus GAF scores will not be considered in evaluating the instant claim. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).

The Court has stated that in increased rating cases involving psychiatric disorders "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435 (Vet. App. Mar. 27, 2017).

III. Factual Background

The 2009 rating decision on appeal granted service connection at a 50 percent initial rating, effective April 15, 2009.  The Board will review the record for relevant evidence one year prior to the filing of this claim.

The Veteran was afforded a VA examination for PTSD in November 2009.  The examiner diagnosed the Veteran with chronic PTSD.  The Veteran reported persistent re-experiencing of various confirmed motor attacks in Iraq.  He reported sleep problems, nightmares, intrusive thoughts, fearfulness, verbal and physical anger (including a violent incident that resulted in a charge of disorderly conduct earlier that year), teeth grinding, and suicidal ideation with no plan or intention to harm himself.  He was vague regarding the description of his marriage; noting that it was "all right" and that did not express any plans of separation or divorce.  

Regarding his employment, the November 2009 examiner opined that his mental health symptomatology would as likely as not negatively impact his work performance.  He did not report any time lost due to his mental health conditions.  His occupation was doing various laborer jobs after being laid off from an office job after four years.  He noted that he would "find another job."

Regarding substance abuse, during the November 2009 VA examination, the Veteran reported daily intake of alcohol, but was vague regarding the quantity.  He noted that he initially consumed alcohol in high school and was avoidant regarding the question of the onset of the daily use of alcohol; therefore the examiner could not determine when this began.  In an addendum, the VA examiner noted that the relationship between alcohol abuse and the veteran's post-traumatic stress disorder cannot be further delineated in the opinion of the examiner, without resort to mere speculation.  In regard to the Veteran's alcohol abuse disorder, the Board notes that relevant case law indicates that if the evidence of record cannot distinguish between the symptoms from service-connected disabilities and non-service-connected disorders, VA is to attribute them to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  The Board notes that the December 2016 VA examiner indicated an ability to distinguish symptoms.  However, this examiner added that the Veteran's alcohol use disorder was assessed to both exacerbate and maintain his depression, and it was exceptionally difficult to determine the functional impact of the Veteran's depression symptoms given his persistent alcohol use.  In light of the competing opinions, the Board resolves doubt in the Veteran's favor and it will consider the effects of his alcohol abuse disorder along with the effects of service-connected PTSD.   

The November 2009 examiner noted that the Veteran presented himself as hesitant to answer questions, profane, avoidant, and minimally cooperative.  The Veteran was adequately groomed and he was capable of doing routine activities of daily living.  The examiner found that the Veteran's speech was hesitant in responding to questions, vague as to content, sometimes avoidant as to style, normal as to rate and volume, with a discernible increase in level of emotionality when discussing his active duty stressor events from Iraq.  Thought process production was spontaneous but overabundant, sometimes with unnecessary detail.  Continuity of thought was tangential at times, irrelevant at times.  The Veteran could be goal-directed when refocused by the examiner.  The examiner also noted that the appellant experienced symptoms of, hypervigilance, anxiousness, irritability, and limited insight.  His abstract ability was satisfactory, his concertation and judgment were intact.  See VBMS, 11/05/2009, VA Examination.  

On a November 2009 addendum report, the same examiner noted that the Veteran's global assessment of functioning (GAF) score was 45, which was in the serious range.  He also noted the Veteran's alcohol abuse and reiterated that due to the Veteran's vague answers, he could not conclude whether or not it was secondary to his PTSD without speculation.  See VBMS, 11/27/2009, VA Examination.

In January 2010, the Veteran filed a notice of disagreement with VA, subsequent to receiving notice of his initial rating of 50 percent for PTSD.  He asserted that he had deficiencies at work, school, family, judgment, thinking, and mood.  He also asserted that he had suicidal thoughts and obsessive rituals.  See VBMS, 01/06/2010, Notice of Disagreement.

In April 2010, the Veteran's wife submitted a lay statement to VA.  She asserted that his PTSD was worsening.  She noted that he was having trouble finding employment, controlling his anger, and connecting with his family.  They were considering divorce and seeking marital counseling with little progress.  See VBMS, 04/30/2010.

In January 2014, the Veteran saw a private psychiatrist, D.B. who assessed the Veteran with chronic PTSD and depression that waxed and waned from major to moderate.  The Veteran reported having angry outbursts towards his wife and children once or twice a week since approximately 2010.  He also reported feeling terrified as he awakened each morning, fearing that someone had been in his room.  He continued to be hypervigilant and avoidant.  He reported numbness, jumpiness, startling, and isolation.  He reported feeling fatigued, depressed and having difficulty with memory and concentration when he was depressed.  He reported suicidal thoughts without a plan or intent since his time in Iraq.  He gained a significant amount of weight and asserted that he overate in order to sooth himself.  He was employed at a local VA and reported enjoying his job.  See VBMS, 10/09/2015, Medical Treatment Record - Non-Government Facility.

From January 2014 to March 2015, the Veteran sought treatment from a private clinical psychologist, S.F., who also provided a diagnosis of chronic PTSD.  The Veteran continued to be employed by VA and was in his last semester for a master's degree in a related field; however, the psychologist found that his depression may have sometimes impaired his functionality.  His wife accompanied him during a January 2014 visit and reported that he would get extremely angry and that the family "walked on eggshells" around him.  She also reported that he was suspicious of others and joined the Veteran in asserting that his negative mood had increased over the past three to four months.  S.F. continued with treatment of the Veteran, reporting various PTSD symptoms.  The Veteran remained slightly apprehensive, had fluctuating hypervigilance, anxiety and guilt, due to a number of his experiences in Iraq.  He also reported fatigue and challenges comprehending others during conversations.  He did not show any suicidal symptoms.  The psychologist found that the paranoia was likely an extension of the PTSD and an after effect of it, fueled by anxiety.  He also opined that the depression might be causing the Veteran's irritability and blow-ups with his family.  From August 2014 to November 2014, S.F. noted that the Veteran made significant improvements and was resolving his PTSD trauma.  However, in December 2014 and January 2015, Islamic State threats resulted in regression with regard to his mood, depression, and anxiety.  In February 2015 some martial problems began to return.  In the beginning of March 2015, the Veteran again made improvements; however later on that month, a number of current events and security issues at his VA office stimulated his PTSD.  See VBMS, 11/03/2015, Medical Treatment Record - Non-Government Facility. 

From July 2015 to May 2016, the Veteran sought mental health care from a private psychologist, M.F., who took over for D.B., (mentioned above), upon his retirement.  M.F. continued the Veteran's PTSD diagnosis.  During these examinations, sometimes he was cooperative and calm.  He was consistently depressed.  At times he was irritable, frightened, perplexed, anxious, labile, angry, and had suicidal ideations.  The examiner observed normal speech patterns, with fluctuating thought processes and content - at times with paranoid thoughts, consistent with dissociative symptoms.  D.B. further noted that the Veteran's memory was intact; he was aware of time and place and had fluctuating judgment/insight that was at times erratic, possibly delusional.  The Veteran reported that his anger was occurring "more and more."  The Veteran stated that he did not trust another psychotherapist whom he was referred to.  The Veteran continued to work at VA.  VBMS, 12/13/2016, Medical Treatment Record - Non-Government Facility.

In May 2016, the Veteran submitted a PTSD screen from the above-mentioned private psychologist, M.F., who filled in VA Form 21-0960P-3, Review PTSD Disability Benefits Questionnaire.  The psychologist diagnosed the Veteran with PTSD with dissociative symptoms and major depressive disorder and opined that it was not possible to differentiate what symptoms were attributable to each diagnosis.  She determined that both diagnoses rendered the Veteran with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She found that the PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  She checked off symptoms that fell under the following categories - re-experience (to include recollections of the event, dreams, flashbacks, and distress and reactions when exposed to a cue that resembles the event); avoidance/numbing (to include avoiding thoughts and activities related to the trauma, traumatic recall problems, diminished interests, detachment/estrangement; restricted affection foreshadowing a negative future); increased arousal (to include sleep problems, angry outbursts, difficulty concentrating, hypervigilance; and exaggerated startle response).  The duration was found to be more than one month.  Additional symptoms checked off by M.F. were depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently; chronic sleep impairment; mild memory loss; short and long term memory impairment; flattened affect; impaired judgment; disturbances of motivation and mood; work and social relationship difficulties; difficulty adapting to stressors including work; inability to establish and maintain relationships; suicidal ideation; obsessive rituals; impaired impulse control, including violence; delusions and hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others, and disorientation to time or place.  She also noted that the Veteran was distracted, tired, and wanted to "get the confrontation over with, with the enemy's friends and family."  The examiner could not answer whether or not she thought that the Veteran could handle his own financial affairs.  VBMS, 05/24/2016, Medical Treatment Record - Non-Government Facility.

In June 2016, the Veteran testified before the Board.  He stated that read the CFR and believed that his symptoms most closely approximated 70 percent from the beginning of the rating period.  He further asserted that his symptoms had worsened.  He noted sleep problems, martial and family problems, problems at work, violence and angry outbursts towards others.  He provided a history of his medical care, noting that he continuously saw M.F. and affirmed the judge's statement that M.F. seemingly had an accurate understanding of his current state.  See VBMS, 06/09/2016, Hearing Testimony.

In December 2016, the Veteran received another VA examination.  The Veteran reported irritability/anger; anxiety; crowd discomfort; estrangement; depression; re-experience; and sleep problems.  The Veteran denied phobias, eating disorders, mania/hypomania, or symptoms associated with a thought disorder.  He reported martial strain and distance with most friends and family, with the exception of maintaining good relationships with his children, mother, and a few siblings.  The Veteran reported constant thoughts of harming himself and some thoughts of harming others, without current ideation for either.  He reported some financial debt.  The examiner observed that the Veteran had a normal appearance, behavior, speech, and thought processes and content with a dysthymic mood.  She found that there were no problems with avoidance.  She did not find problems with the Veteran's memory, negative beliefs regarding himself, persistent anger/horror, or concentration.  She noted that he did not startle when she interrupted him while taking a computerized test.  The examiner opined that the Veteran did have some detachment/estrangement, insomnia, irritability/anger, depressed mood, anxiety, and suspiciousness.  She related his diminished interest in activities to his mood and indicated that his mild hypervigilance was related to the past observance of his mother checking her house before bedtime.  She noted that he has been able to maintain consistent full-time employment for the past four years.  At the time of the 2016 examination, he was employed full-time with the VA/VBA call center for the last few months.  The examiner noted that the Veteran was able to meet professional standards but had some difficulties maintaining professional/interpersonal interactions as he felt easily overwhelmed by others.  The examiner determined that he was able to manage his financial affairs.

The December 2016 examiner further noted that she administered the Personality Assessment Inventory test, in conjunction with testing completed by the private examiner in January 2014. See VBMS, 10/09/2015, Medical Treatment Record - Non-Government Facility.  She determined that the Veteran over-endorsed symptoms to such an extent that the test was rendered invalid.  She also found that the Veteran also likely over-reported his symptoms for the symptom validity test (SVT), which was also administered.  The 2016 VA examiner stated that interpreted together, the results of the collective testing along with the current clinical interview suggest the possibility of maladaptive characterological traits and the exaggeration of psychological complaints and problems to the extent of negative impression management.  The examiner found that this result muddy the clinical picture and made it extremely difficult to determine the true nature and extent of the Veteran's mental status.

The December 2016 examiner merged the PTSD diagnosis into "other specified depressive disorder, with anxious distress."  She also diagnosed the Veteran with alcohol use disorder, moderate.

As noted in the Introduction, in regard to the depressive disorder, the examiner found that the Veteran met DSM-5 criteria for other specified depressive disorder, with anxious distress, as evidenced by symptoms that were characteristic of a depressive disorder that caused clinically significant distress.  His symptoms included dysphoric mood; diminished interest, motivation, energy, concentration/focus, appetite, and libido; sleep disturbance; hopelessness; anhedonia; social anxiety/social withdrawal; irritability; and ongoing passive suicidal morbid and aggressive without plan or intent.  The examiner noted that this assessment was consistent with his treatment records, which documented a history of depression and anxiety.  She found that the Veteran's prior diagnosis of PTSD had evolved over time with treatment and his symptoms had diminished in frequency and intensity to the point that they were presently assessed to be subclinical for a full diagnosis of PTSD (specifically criteria B, C, G and H were not met).  The examiner determined that the diagnosis of other specified depressive disorder was assessed to be a progression of his PTSD, and best represented his symptom presentation.  She opined that the Veteran's other specified depressive disorder resulted in clinically significant distress and mild social and occupational impairment.

Regarding the alcohol use disorder (moderate) diagnosis, the examiner opined that, per the comprehensive psychological evaluation, the Veteran continued to meet DSM-5 criteria.  She did not find that this was a progression of his PTSD or his depressive disorder, consistent with the Veteran's November 2009 VA examination findings.

IV. Analysis

After a review of the pertinent evidence, the Board finds that a rating in excess of 50 is warranted for the entirety of the appeal period.  The Board finds that the social and occupational effects of his service-connected psychiatric disorder more nearly approximate the criteria for a 70 percent rating throughout the appeal period.  38 C.F.R. § 4.7  

The December 2016 VA examiner found that the Veteran's mental health tests were invalid and that he over-reported his symptoms.  She also noted that his PTSD had improved with treatment and cited treatment records from November 2014 and March 2015.  

The Board acknowledges and has taken the December 2016 examiner's assessment regarding the invalidity of the mental health tests into consideration.  However, the Veteran's private practitioners, who have worked with him on a long term basis, gave no indication of embellishment.  

The Veteran's private treatment record dates selected by December 2016 VA examiner in order to exemplify improvements do not show the full picture of the Veteran's condition.  While the Veteran did show improvement in November 2014, records show that he regressed the next month, triggered by events reported on the news that were related to Iraq.  The December 2016 examiner also noted improvements in March 2015, but later on in the same month, the Veteran regressed again, triggered by more current events and security problems at his VA office.  The examiner also mentioned improvement in June 2016; however, the Veteran continued to receive a positive PTSD score this month.  Additionally in June 2016, the Veteran testified that his symptoms had worsened, noting sleep problems, martial and family problems, problems at work, as well as violence and angry outbursts towards others.  Moreover,  just one month prior, his psychologist of nearly one year, M.F., opined that the Veteran had serious symptoms and problems related to PTSD.  

In May 2016, just one month before the aforementioned VA examination, the Veteran's private psychologist found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  She positively identified symptoms such as suicidal ideation; obsessive rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  VBMS, 05/24/2016, Medical Treatment Record - Non-Government Facility.

The Veteran's PTSD did not, however, cause total occupational and social impairment.  Indeed, the 2016 VA examination report reflects that the Veteran has been able to maintain consistent full-time employment for the past 4 years and has been able to meet standards.  The May 2016 private report did not mark total occupational and social impairment.  Similarly, the January 2014 private psychiatric evaluation report reflects has the Veteran was able to work despite his depression, but it will impair his function sometimes.  The Board finds these pieces of competent medical evidence weigh against a finding of total occupational impairment.  

Additionally, the Board finds that the evidence weighs against total social impairment.  For example, in this regard, the Veteran noted his marriage was "all right" in 2009.  At the 2016 VA examination, the examiner stated that he maintained his marriage of 7 years, although he described their relationship as strained "from year two" of the marriage.  This examiner added that the Veteran maintains good relationships with his children.  While he described a sense of distance from friends and some family with no desire to maintain contact; he had regular contact with his mother and a few siblings and described the relationships as good.  


While the Veteran testified that his condition has worsened since the beginning of the claim period, none of the examples that he provided more nearly approximated total and occupation impairment and the example symptoms for the 100 percent rating.  Here, the evidence shows that examiners and treating providers continued to find largely normal memory, thought, speech, and ability to complete activities of daily living.  He maintained a normal personal appearance, good hygiene and did not have hallucinations or delusions.  He has continued to work for four years and completed a master's degree in field related to his occupation.  His PTSD disability therefore does not more nearly approximate the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411. 

Within the ratings periods discussed, the Veteran's PTSD symptoms were generally the same level of disability such that additional staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.  The benefit of the doubt has been considered and applied as appropriate to material issues.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in of 70 percent, but not higher, for service-connected psychiatric disorder is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


